Detailed Action

1. This Office Action is submitted in response to the Application filed 7-13-2020, wherein claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia0jun Li; et al., “Vibrating Sharp‐edge Spray Ionization (VSSI) for voltage‐free direct analysis of samples using mass spectrometry”, Rapid Commun Mass Spectrom, published on-line July 11 2018, pp. 1-9.
 Regarding claim 1, Li discloses an apparatus for ionizing a liquid sample that includes a standard microscope glass slide that is typically 1mm thick (a thin rigid substrate), which is attached to a piezoelectric transducer (a vibration generator). The ionization method called Vibrating Sharp‐edge Spray Ionization (VSSI), induces (generates) a high frequency vibration at the edge of the glass slide by applying a radiofrequency (RF) signal to the piezoelectric transducer, causing detachment of fine liquid droplets from the bulk fluid located on the glass slide, resulting in a continuous spray of water only at the sharp‐edge site of the glass slide (note Figure’s 1 and 2) . See also Pages 3 and 4
Regarding claims 2-5, Li teaches the claimed apparatus for ionizing a liquid sample, which includes the thin glass substrate [note Figure 1(C)] where the corner provides the sharp edge of claims 2-5, as described above regarding claim 1.
Regarding claims 6-12, Li teaches the claimed apparatus for ionizing a liquid sample, which includes the thin microscope glass slide of claim 10, typically having a thickness of 1mm [note Figure 1(C)] where the corner provides the sharp edge, as described above regarding claims 1-5, which one of ordinary skill would expect to obviously include using glass slide substrates having the irregular shapes of claims 6 (note using a cardboard substrate in Figure 1(D) and the human finger in Figure 1(D), wherein Li also teaches using a fused silica capillary (the tapered tip of claim 7) at page 2; improving ionization efficiency by optimizing solvent components such as H2O/MeCN, which one of ordinary skill would expect to obviously include using the silicone-based network of claim 9 in order to increase hydrophobicity of the substrate.See Figure’s 2-4 and pages 5-7
Li fails to explicitly disclose using the substrate with microchannels of claim 8 to direct fluid flow; however, it would have been an obvious modification for Li to try, since forming microchannels on a glass slide is a relatively simple process to perform with a reasonable expectation of success.
Li also fails to explicitly disclose that the glass slide substrate has the top surface area and thickness range of claims 11 and 12, however, these would have been obvious modifications for Li to try, since Li would use the VSSI technique on microscope slides having different sizes and thicknesses with a reasonable expectation of success, since the spray is emitted only at a sharp edge of the substrate.
Regarding claims 13-17, Li teaches the claimed apparatus for ionizing a liquid sample, which includes vibrating a thin microscope glass slide by attaching it to a piezoelectric transducer (forming a combined body) in accordance with claims 13-16, as described above regarding claims 1-12, where Li also discloses operating the piezoelectric transducer at the natural (resonant) frequency of claim 17. See page 3.
Regarding claims 18-20, Li teaches the claimed apparatus for ionizing a liquid sample that is used to perform all the steps of these method claims, as described above regarding claim 1, where one of 


Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
July 23, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881